LIBERTY STREET HORIZON FUND A series of the Investment Managers Series Trust Supplement Dated October 31, 2012 To the Prospectus and Statement of Additional Information Dated August 31, 2012 Please file this Supplement with your records. Effective November 1, 2012, the following replaces the section entitled “Fees and Expenses” on page 1 of the Prospectus: Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in A Shares of the Fund.More information about these fees and other discounts is available from your financial professional and in the section titled “Reduced Sales Charges – A Shares” on page 22 of the Fund’s Prospectus. Shareholder Fees (fees paid directly from your investment) A Shares C Shares Institutional Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 4.75%(1) None None Maximum deferred sales charge (load) (as a percentage of the lesser of original purchase or redemption proceeds) 1.00%(2) 0.75%(3) None Wire fee Overnight check delivery fee for weekday Retirement account fees (annual maintenance and full redemption requests) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.00% 1.00% 1.00% Distribution and/or service (12b-1) fees 0.25% 0.75% None Other expenses (includes shareholder service fee of up to 0.10%) 0.58% 0.58% 0.58% Acquired fund fees and expenses 0.03% 0.03% 0.03% Total annual fund operating expenses (4) 1.86% 2.36% 1.61% Fee waiver and/or expense reimbursements (5) (0.33%) (0.33%) (0.33%) Total annual fund operating expenses after fee waiver and/or expense reimbursements (4) (5) 1.53% 2.03% 1.28% 1 No initial sales charge is applied to purchases of $1 million or more. 2 A contingent deferred sales charge (“CDSC”) of 1.00% will be charged on certain purchases of $1 million or more that are redeemed in whole or in part within 12 months of purchase. 3 A CDSC of 0.75% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. 4 The total annual fund operating expenses and net operating expenses do not correlate to the ratio of expenses to average net assets appearing in the financial highlights table, which reflects only the operating expenses of the Fund and does not include acquired fund fees and expenses. 5 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding taxes, interest, portfolio transaction expenses, and extraordinary expenses) do not exceed 1.50%, 2.00% and 1.25% of average daily net assets of the A Shares, C Shares and Institutional Shares, respectively.This agreement is in effect until August 31, 2013, and may be terminated by the Trust’s Board of Trustees at any time.The Fund’s advisor is permitted to seek reimbursement from the Fund of previously waived fees or expenses reimbursed to the Fund for three years from the date such fees were waived or expenses were reimbursed, provided that such reimbursement to the advisor does not cause the Fund to exceed its current expense limit or the expense limit in place at the time of such waiver or reimbursement of Fund expenses. Page 1 of 2 The following paragraph is added on page 25 before the section titled “Retirement Accounts” of the Prospectus: Shareholder Servicing Fee The Fund may pay a fee at an annual rate of up to 0.10% of its average daily net assets to shareholder servicing agents.Shareholder servicing agents provide administrative and support services to their customers, which may include establishing and maintaining accounts and records relating to shareholders, processing dividend and distribution payments from the Fund on behalf of shareholders, responding to routine inquiries from shareholders concerning their investments, assisting shareholders in changing dividend options, account designations and addresses, and other similar services. The following paragraph is added on page 31 before the section titled “Dealer Reallowances” of the Statement of Additional Information: Shareholder Servicing Plan The Board has adopted, on behalf of the Fund, a Shareholder Servicing Plan (the “Servicing Plan”) under which banks, trust companies, broker-dealers or other financial intermediaries (each, a “Service Organization”), or the Advisor, may provide certain specified shareholder services. As compensation for the provision of shareholder services, the Fund will pay a monthly fee at an annual rate of up to 0.10% of the average daily net asset value of shares owned by clients with whom a Service Organization or the Advisor has a service relationship. The Fund may pay fees under the Shareholder Servicing Plan to the Advisor as compensation for providing shareholder services or as reimbursement for arranging for the provision of shareholder services by Service Organizations. Payments by the Fund under the Shareholder Servicing Plan may be in addition to any amounts a Service Organization may receive as compensation for distribution or shareholder servicing of shares pursuant to the Rule 12b-1 Plan. Page 2 of 2 LIBERTY STREET HORIZON FUND A series of the Investment Managers Series Trust Supplement Dated October 31, 2012 To the Summary Prospectus Dated September 6, 2012 Please file this Supplement with your records. Effective November 1, 2012, the following replaces the section entitled “Fees and Expenses” on page 1 of the Summary Prospectus: Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in A Shares of the Fund.More information about these fees and other discounts is available from your financial professional and in the section titled “Reduced Sales Charges – A Shares” on page 22 of the Fund’s Statutory Prospectus. Shareholder Fees (fees paid directly from your investment) A Shares C Shares Institutional Shares Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 4.75%(1) None None Maximum deferred sales charge (load) (as a percentage of the lesser of original purchase or redemption proceeds) 1.00%(2) 0.75%(3) None Wire fee Overnight check delivery fee for weekday Retirement account fees (annual maintenance and full redemption requests) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.00% 1.00% 1.00% Distribution and/or service (12b-1) fees 0.25% 0.75% None Other expenses (includes shareholder service fee of up to 0.10%) 0.58% 0.58% 0.58% Acquired fund fees and expenses 0.03% 0.03% 0.03% Total annual fund operating expenses (4) 1.86% 2.36% 1.61% Fee waiver and/or expense reimbursements (5) (0.33%) (0.33%) (0.33%) Total annual fund operating expenses after fee waiver and/or expense reimbursements (4) (5) 1.53% 2.03% 1.28% 1 No initial sales charge is applied to purchases of $1 million or more. 2 A contingent deferred sales charge (“CDSC”) of 1.00% will be charged on certain purchases of $1 million or more that are redeemed in whole or in part within 12 months of purchase. 3 A CDSC of 0.75% will be charged on purchases that are redeemed in whole or in part within 12 months of purchase. 4 The total annual fund operating expenses and net operating expenses do not correlate to the ratio of expenses to average net assets appearing in the financial highlights table, which reflects only the operating expenses of the Fund and does not include acquired fund fees and expenses. 5 The Fund’s advisor has contractually agreed to waive its fees and/or absorb expenses of the Fund to ensure that total annual fund operating expenses (excluding taxes, interest, portfolio transaction expenses, and extraordinary expenses) do not exceed 1.50%, 2.00% and 1.25% of average daily net assets of the A Shares, C Shares and Institutional Shares, respectively.This agreement is in effect until August 31, 2013, and may be terminated by the Trust’s Board of Trustees at any time.The Fund’s advisor is permitted to seek reimbursement from the Fund of previously waived fees or expenses reimbursed to the Fund for three years from the date such fees were waived or expenses were reimbursed, provided that such reimbursement to the advisor does not cause the Fund to exceed its current expense limit or the expense limit in place at the time of such waiver or reimbursement of Fund expenses. Page 1 of 1
